DETAILED ACTION
The following Notice of Allowability is in reply to the AFCP 2.0 Response filed 12/9/2021 (“Dec. Resp.”). In the Dec. Resp., claims 1-3, 5-7, 9-17, and 19-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The claim amendments and corresponding Applicant arguments submitted in the Dec. Resp. overcome all previously presented claim objections and rejections, which are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below and are based on the claim amendments entered with the AFCP 2.0 response filed 12/9/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Dyer (60,328) on 12/17/2021.

The application has been amended as follows:
Claim 1, in about line 7, should be changed to “set that includes [[the]] a
Claim 1, in about line 18, should be changed to “wherein the ring set and the local set comprise a common”.
Claim 15, in about line 18, should be changed to “wherein the ring set and the local set comprise a common”.
Claim 21, in about line 16, should be changed to “wherein the ring set and the local set comprise a common”.

Allowable Subject Matter
Claims 1-3, 5-7, 9-17, and 19-25 are allowed over the prior art of record.
An examiner’s statement of reasons for allowance was presented in the final Office Action mailed 8/9/2021 starting on page 13, and remains the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2016/0085587, to Dube et al., describes workload scheduling and executing computing tasks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413